Fourth Court of Appeals
                                San Antonio, Texas
                                       April 24, 2019

                                   No. 04-18-00942-CR

                                     Ray Martin RUIZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 6537
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to May 16, 2019.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.




                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court